[exhibit102-standstillagr001.jpg]
EXECUTION VERSION STANDSTILL AGREEMENT THIS STANDSTILL AGREEMENT (this
“Agreement”) is made as of December 2, 2019 (the “Effective Date”) by and
between FEDNAT HOLDING COMPANY, a Florida corporation (“FedNat”), and 1347
PROPERTY INSURANCE HOLDINGS, INC., a Delaware corporation (“PIH”). Each of
FedNat and PIH are, at times, individually referred to herein as a “Party,” and
collectively referred to herein as the “Parties.” WHEREAS, FedNat, PIH, Maison
Managers, Inc., a Delaware corporation (“MM”), Maison Insurance Company, a
Louisiana corporation (“MIC”), and ClaimCor, LLC, a Florida limited liability
company (“CC” and, together with MM and MIC, each, a “Company” and,
collectively, the “Companies”) have entered into an Equity Purchase Agreement
dated as of February 25, 2019 (as it may be amended or modified from time to
time, the “Purchase Agreement”) pursuant to which FedNat agreed to purchase all
of the issued and outstanding capital stock and membership interest, as
applicable, of the Companies (the “Acquisition”); and WHEREAS, pursuant to the
Acquisition and as partial consideration therefor, PIH will receive certain
shares of FedNat Common Stock (as defined below); and WHEREAS, in connection
with the closing of the transactions contemplated by the Purchase Agreement
(collectively, the “Transactions”), PIH agrees to certain matters set forth in
this Agreement, all upon the terms and conditions set forth herein. NOW,
THEREFORE, in consideration of the premises and mutual covenants, agreements,
representations and warranties contained herein, and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties agree as
follows: 1. Definitions. As used in this Agreement, the following terms shall
have the indicated meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined): (a) “Board” means the Board of
Directors of FedNat, as it is constituted from time to time. (b) “FedNat Common
Stock” means the authorized shares of common stock of FedNat, par value of one
cent ($0.01) per share. (c) “Solicitation” has the same meaning as set forth in
Rule 14a-1 promulgated under the Exchange Act and shall include, without
limitation, any action that causes a Person to become a participant in such a
Solicitation within the meaning of Instruction 3 of Item 4 of Schedule 14A
promulgated under the Exchange Act. (d) “Voting Securities” means (i) all shares
of FedNat Common Stock, (ii) all other equity securities issued by FedNat
pursuant to which the holder thereof has the right to vote on any matter
relating to FedNat (whether such right is conveyed by the terms of the
securities, by Law, or otherwise), and (iii) all securities and other
instruments of any type that are convertible into the securities described in
items (i) and (ii) of this Section 1(e), in each case that 4814-7719-5910.4



--------------------------------------------------------------------------------



 
[exhibit102-standstillagr002.jpg]
are owned or held, whether direct or indirectly, and whether beneficially or of
record, by PIH at any time, regardless of when they were acquired and regardless
of whether they were issued pursuant to the Acquisition. (e) All other
capitalized terms used, but not defined, in this Agreement shall have the
meanings ascribed to such terms in the Purchase Agreement. 2. Limitations on
PIH’s Actions. Commencing on the Effective Date and continuing for the Term (as
defined in Section 8), PIH agrees to vote all of the Voting Securities
beneficially owned by each of them in accordance with the recommendation of the
Board with respect to any matter that is before the stockholders of FedNat for a
vote by such stockholders whenever the Board has made a recommendation to the
stockholders regarding such matter (a “Board Recommended Matter”). In addition,
commencing on the Effective Date and at all times during the Term, PIH shall
not, directly or indirectly, do any of the following: (a) Acquire, offer,
propose to acquire, agree to acquire, purchase, or make a tender or exchange
offer to acquire, any Voting Securities (other than a direct issuance of Voting
Securities by FedNat that is approved in writing, in advance by FedNat); (b)
Sell, offer, propose to sell, agree to sell, or accept any tender or exchange
offer for, in any one (1) transaction or in any series of related transactions,
any Voting Securities in excess of: (i) two and one half percent (2.5%) of all
Voting Securities that are issued and outstanding at the time of such sale; or
(ii) with respect to PIH only, in any three (3) consecutive month period,
twenty-five percent (25.0%) of the shares of FedNat Common Stock that were
issued to PIH pursuant to the Acquisition; (c) Engage or participate in any
Solicitation of proxies or consents regarding the FedNat Common Stock, make any
stockholder proposals at a meeting of FedNat’s stockholders, or induce or
attempt to induce any other Person to initiate any stockholder proposals at any
meeting of FedNat’s stockholders; (d) Publicly advise, seek to advise,
encourage, seek to encourage, influence or seek to influence any Person with
respect to the voting of any shares of FedNat Common Stock held by other
stockholders of FedNat; (e) Take action to nominate or present any Person for
election to the Board at any annual meeting of FedNat’s stockholders or any
other meeting of FedNat’s stockholders called for the purpose of electing
directors; (f) Seek, propose or make any public statements with respect to any
FedNat action requiring approval of FedNat’s stockholders; (g) Deposit any
Voting Securities in any voting trust or subject any Voting Securities to any
arrangement or agreement with respect to the voting of any Voting Securities;
(h) Propose, or make any public statement with respect to, any form of business
combination, restructuring, recapitalization, dissolution or similar transaction
involving -2-



--------------------------------------------------------------------------------



 
[exhibit102-standstillagr003.jpg]
FedNat, including, without limitation, a merger, tender or exchange offer, share
repurchase or liquidation of FedNat’s assets; (i) Seek, alone or in concert with
others, (i) to call a meeting of stockholders of FedNat; (ii) representation on
the Board; (iii) the removal of any FedNat officer and/or director; or (iv) to
support financially, or through the giving of services or information, any
Person who is suing or contemplating suing FedNat or any of its Affiliates, or
is conducting or contemplating a Solicitation in opposition to a proposal by the
Board or FedNat’s management; or (j) Enter into, engage in, encourage or
otherwise participate in any transaction designed to circumvent any of the
restrictions set forth in this Agreement. Nothing in this Agreement shall
prevent PIH from engaging in private discussions with the Board, management or
stockholders of FedNat regarding the FedNat business. 3. Exception. At all times
during the Term, PIH shall be permitted (and the provisions of Section 2 shall
not apply) to provide information or assistance to any Person in response to a
request by a governmental agency with jurisdiction or authority over the
Stockholder, a validly issued subpoena or otherwise as required by law;
provided, that in each such instance, to the greatest extent permitted by
applicable law, PIH shall provide as much advance notice to FedNat of such
response as reasonably possible and provide reasonable assistance to FedNat to
obtain any protective order sought by FedNat with respect to such response. PIH
shall be permitted to file a Statement on Schedule 13G with the SEC disclosing
its investment in FedNat Common Stock, describing and filing a copy of this
Agreement, if required by applicable law, and otherwise complying with the
requirements of such Statement and the rules and regulations of the SEC relating
to such Statement. 4. Other Acknowledgements. (a) PIH understands and agrees
that, if it votes its Voting Securities in violation of Section 2 or of this
Agreement, then PIH hereby unconditionally and irrevocably instructs FedNat not
to record the amount of Voting Securities so voted; and (ii) if all of PIH’s
Voting Securities are not voted in favor of any Board Recommended Matter
(whether by virtue of a negative vote or abstention), then the number of shares
not voted in favor of the Board Recommended Matter shall be automatically voted,
and deemed for all purposes to have been voted by PIH in favor of such Board
Recommended Matter. (b) If and to the extent that it is determined that Section
4(a) hereof is unenforceable, then PIH covenants and agrees that PIH will cause
all of its Voting Securities to be voted at any meeting of FedNat’s stockholders
or at any adjournments or postponements thereof: (i) in favor of each Board
Recommended Matter; and (ii) against any stockholder nominations for director.
(c) In the event that the Voting Securities are sold or otherwise transferred in
a privately negotiated transaction, the purchaser or transferee shall take the
Voting Securities -3-



--------------------------------------------------------------------------------



 
[exhibit102-standstillagr004.jpg]
subject to all of the restrictions set forth in this Agreement. PIH agrees to
provide FedNat with five (5) Business Days’ prior written notice of any such
transaction. 5. Equitable Remedies; Remedies for Certain Breaches. (a) The
Parties acknowledge and agree that money damages would not be a sufficient
remedy for any breach or threatened breach of the provisions of Sections 2 or 4
of this Agreement, and that the non-breaching Party shall be entitled to
specific performance and injunctive (preliminary or permanent) or other
equitable relief as remedies for any breach of any such section. Such remedies
shall not be deemed to be the exclusive remedies but shall be in addition to all
other remedies available at law or in equity. Each Party waives any requirement
for the securing or posting of any bond in connection with any such remedy. (b)
The rights and remedies of the Parties under this Agreement shall be cumulative
and concurrent and may be pursued and exercised singularly, successively or
concurrently at the sole discretion of the exercising Party and may be exercised
as often as such Party shall deem necessary or desirable, and the non-exercise
by a Party of any such rights and remedies in any particular instance shall not
in any way constitute a waiver or release thereof in that or any subsequent
instance. 6. Additional Representations, Warranties, and Covenants. PIH hereby
represents, warrants, and covenants to and in favor of FedNat that: (a) PIH has
all requisite capacity, power and authority to enter into and perform PIH’s
obligations under this Agreement. No filing with, and no permit, authorization,
consent or approval of, any Person is necessary on the part of PIH for the
execution, delivery and performance of this Agreement by PIH or the consummation
by PIH of the transactions and agreements contemplated hereby. (b) This
Agreement has been duly executed and delivered by PIH and the execution,
delivery and performance of this Agreement by PIH and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of PIH. (c) Assuming the due authorization, execution and
delivery of this Agreement by FedNat, this Agreement constitutes the valid and
binding agreement of PIH, enforceable against PIH in accordance with its terms.
(d) Except as contemplated by this Agreement, PIH has not been a party to any
grant of proxy or power of attorney, deposited any of its Voting Securities into
a voting trust or similar arrangement, entered into any Contract with any Person
(including, without limitation, any voting agreement or similar arrangement), or
otherwise, granted, delegated or otherwise assigned any of its voting power as a
holder of Voting Securities, whether directly or indirectly, in any manner that
is inconsistent with PIH’s obligations under this Agreement. Neither the
execution and delivery of this Agreement by PIH nor the consummation by PIH of
the transactions and agreements contemplated hereby or compliance by PIH with
any of the provisions hereof shall: (i) conflict with or violate any provision
of the organizational documents -4-



--------------------------------------------------------------------------------



 
[exhibit102-standstillagr005.jpg]
of PIH; (ii) result in any breach or violation of, or constitute a default (or
an event which, with notice or lapse of time or both, would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of any Lien on any property or asset
of PIH pursuant to any Contract to which PIH is a party or by which PIH or any
property or asset of PIH is bound or affected; or (iii) violate any law or
judgment, order, injunction, ruling or decree of any Governmental Entity
applicable to PIH or any of PIH’s properties or assets. (e) Except for
restrictions in favor of FedNat pursuant to this Agreement and in any other
agreement entered into by PIH in connection with the Transactions, and except
for such transfer restrictions of general applicability as may be provided under
the Securities Act and the “blue sky” laws of the various States of the United
States, PIH is the sole record and beneficial owner of all of PIH’s Voting
Securities, in each case free and clear of Liens, and has the full and exclusive
power to vote or direct the vote with respect to the Voting Securities. As used
in this Agreement, the terms “beneficial owner,” “beneficially own” and
“beneficial ownership” shall have the meaning set forth in Rule 13d-3
promulgated by the SEC under the Exchange Act; provided, that, for purposes of
determining whether a Person is a beneficial owner of any Voting Securities, a
Person shall be deemed to be the beneficial owner of any Voting Securities which
may be acquired by such Person pursuant to any Contract or upon the exercise of
conversion rights, exchange rights, warrants or options, or otherwise
(irrespective of whether the right to acquire such Voting Securities is
exercisable immediately or only after the passage of time, including the passage
of time in excess of sixty (60) days, the satisfaction of any conditions, the
occurrence of any event or any combination of the foregoing). (f) There is no
Action pending or, to the knowledge of PIH, threatened, against or affecting
such Party before or by any Governmental Entity, except, as is not, and would
not reasonably be, expected, either individually or in the aggregate, to impair
the ability of PIH to perform PIH’s obligations hereunder in any respect. (g)
PIH understands and acknowledges that FedNat is entering into the Purchase
Agreement in reliance upon PIH’s execution and delivery of this Agreement and
the representations, warranties, covenants, and agreements of PIH contained
herein. (h) PIH shall not take any action that would make any representation or
warranty of PIH contained herein untrue or incorrect in any material respect, or
that would prohibit PIH from performing all of PIH’s covenants and obligations
contained herein. 7. No Reliance. Except as expressly set forth in any
representation, warranty, or covenant made by a Party in this Agreement, each
Party expressly disclaims and shall not be deemed to have made any
representation, warranty or covenant, express or implied, to the other Party, in
connection with or related to the transactions contemplated by this Agreement.
8. Term. This Agreement shall terminate and shall be of no further force or
effect as of the date that is the fifth (5th) anniversary of the Effective Date.
Notwithstanding the foregoing, nothing herein shall relieve any party hereto
from liability for any breach of this Agreement prior to the expiration of the
Term. -5-



--------------------------------------------------------------------------------



 
[exhibit102-standstillagr006.jpg]
9. Miscellaneous. (a) Expenses. All expenses incurred in connection with this
Agreement and the transactions contemplated by this Agreement shall be paid by
the Party incurring such expenses. (b) Notices. All notices, demands and other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed to have been given: (i)
if personally delivered, on the date of delivery; (ii) if delivered by express
courier service of national standing (with charges prepaid), on the Business Day
following the date of delivery to such courier service; (iii) if deposited in
the United States mail, first class postage prepaid, on the fifth (5th) Business
Day following the date of such deposit; or (iv) if delivered by email
transmission, on the date of such transmission, provided, that confirmation of
such transmission is received within one (1) Business Day. All notices, demands
and other communications hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the Party
to receive such notice: If to FedNat, to: FedNat Holding Company 14050 NW 14th
Street, Suite 180 Sunrise, FL 33323 Attention: Michael H. Braun, CEO and
President E-Mail: mbraun@fednat.com with a copy (which shall not constitute
notice) to: Nelson Mullins Broad and Cassel 2 S. Biscayne Blvd., Suite 2100
Miami, FL 33131 Attention: Nina S. Gordon, Esq. E-Mail:
nina.gordon@nelsonmullins.com If to PIH, to: D. Kyle Cerminara Fundamental
Global Investors, LLC 4201 Congress Street, Suite 140 Charlotte, North Carolina
28209 E-Mail: kyle@fundamentalglobal.com with a copy (which shall not constitute
notice) to: Thompson Hine LLP 3900 Key Center 127 Public Square Cleveland, OH
44114 -6-



--------------------------------------------------------------------------------



 
[exhibit102-standstillagr007.jpg]
Attention: Derek D. Bork, Esq. E-Mail: derek.bork@thompsonhine.com (c)
Amendments, Waivers, Etc. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated except by an instrument
in writing signed by the Parties. (d) Successors and Assigns. No Party may
assign any of its rights or delegate any of its obligations under this Agreement
without the prior written consent of the other Parties. Subject to the preceding
sentence, this Agreement shall be binding upon and shall inure to the benefit of
and be enforceable by the Parties and their respective successors and assigns,
including without limitation any corporate successor by merger or otherwise. (e)
Third Party Beneficiaries. Nothing expressed or referred to in this Agreement
will be construed to give any Person, other than the Parties to this Agreement
and their respective successors and permitted assigns, any legal or equitable
right, remedy or claim under or with respect to this Agreement or any provision
of this Agreement. (f) No Partnership, Agency, or Joint Venture. This Agreement
is intended to create, and creates, a contractual relationship and is not
intended to create, and does not create, any agency, partnership, joint venture
or any like relationship between the Parties. (g) Further Assurances; Ownership.
From time to time at the request of FedNat, and without further consideration,
PIH shall execute and deliver, or cause to be executed and delivered, such
additional documents and instruments and take all such further action as may be
reasonably necessary or desirable to carry out and fully effectuate the actions
required by it under this Agreement. (i) No Group. Nothing in this Agreement
shall be interpreted as creating or forming a “group” with any Person, including
FedNat, for purposes of Rule 13d-5(b)(1) of the Exchange Act or any other
similar provision of applicable Law or of conferring upon FedNat beneficial
ownership of any Voting Securities. (j) Entire Agreement. This Agreement and the
Purchase Agreement collectively embody the entire agreement and understanding
among the parties hereto relating to the subject matter hereof and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.
(k) Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
determined by a court of competent jurisdiction to be invalid or unenforceable,
(i) a suitable and equitable provision shall be substituted therefor in order to
carry out, so far as may be valid and enforceable, the intent and purpose of
such invalid or unenforceable provision and (ii) the remainder of this Agreement
and -7-



--------------------------------------------------------------------------------



 
[exhibit102-standstillagr008.jpg]
the application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability. (l) No Waiver. The failure of
any Party to assert any of its rights under this Agreement or otherwise shall
not constitute a waiver of such rights or any of its rights with respect to any
other matter relating to this Agreement. (m) Governing Law. This Agreement and
all Actions (whether at law, in contract or in tort) that may be based upon,
arise out of or relate to this Agreement, or the negotiation, execution or
performance hereof, shall be governed by and construed in accordance with the
laws of the State of Delaware without regard to principles of conflicts of law.
(n) Submission to Jurisdiction. Each Party agrees that it shall bring any Action
between the parties arising out of or related to this Agreement or the
transactions contained in or contemplated by this Agreement exclusively in the
United States District Court for the District of Delaware or another court
sitting in the State of Delaware (the “Chosen Courts”), and with respect to any
such Action (i) irrevocably submits to the exclusive jurisdiction of the Chosen
Courts, (ii) waives any objection to laying venue in any such Action in the
Chosen Courts, (iii) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any Party and (iv) agrees
that service of process upon such Party in any such Action shall be effective if
notice is given in accordance with Section 9(b). (o) Waiver of Jury Trial. EACH
PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I)
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY MAKES THIS
WAIVER VOLUNTARILY AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9(o). (p) Construction. The Parties have participated jointly in
negotiating and drafting this Agreement. In the event that an ambiguity or a
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement. Where a reference in this Agreement is made to a
Section, schedule, or exhibit, such reference shall be to a Section, schedule,
or exhibit to this Agreement unless otherwise indicated. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The -8-



--------------------------------------------------------------------------------



 
[exhibit102-standstillagr009.jpg]
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The word “or” shall be deemed to mean
“and/or.” Terms defined in the text of this Agreement as having a particular
meaning have such meaning throughout this Agreement, except as otherwise
indicated in this Agreement. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. Any
statute or Contract defined or referred to herein or in any agreement,
instrument, exhibit or schedule that is referred to or defined herein means such
statute or Contract as from time to time amended, modified or supplemented,
including by succession of comparable successor statutes and references to all
attachments thereto and instruments incorporated therein. (q) Name, Captions,
Gender. Section headings of this Agreement are for convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions hereof. (r) Counterparts. This
Agreement and any signed agreement or instrument entered into in connection with
this Agreement, and any amendments or waivers hereto or thereto, to the extent
signed and delivered by means of a facsimile machine or by e-mail delivery of a
“.pdf” format data file, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. No Party to any such agreement or instrument shall raise the use of a
facsimile machine or e-mail delivery of a “.pdf” format data file to deliver a
signature to this Agreement or any amendment or consent hereto or thereto or the
fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or e-mail delivery of a
“.pdf” format data file as a defense to the formation of a contract and each
Party forever waives any such defense. [Signatures appear on the following
page.] -9-



--------------------------------------------------------------------------------



 
[exhibit102-standstillagr010.jpg]
IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed to be effective as of the Effective Date. FEDNAT: FEDNAT HOLDING
COMPANY, a Florida corporation By: /s/ Michael Braun Name: Michael Braun Title:
Chief Executive Officer PIH: 1347 PROPERTY INSURANCE HOLDINGS, INC., a Delaware
corporation By: /s/ John S. Hill Name: John S. Hill Title: V-P, CFO & Secretary
[End of Agreement.] SIGNATURE PAGE TO STANDSTILL AGREEMENT



--------------------------------------------------------------------------------



 